Citation Nr: 1521306	
Decision Date: 05/19/15    Archive Date: 05/26/15

DOCKET NO.  13-22 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for thoracolumbar spine strain with scoliosis.

2.  Entitlement to an initial evaluation in excess of 10 percent for respiratory obstruction.

3.  Entitlement to an initial compensable evaluation for status post-concussion, claimed as traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel
INTRODUCTION

The Veteran served on active duty from September 2003 to June 2011.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a rating decision rendered in September 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In a May 2013 Decision Review Officer decision, the Veteran was assigned an initial 20 percent rating for thoracolumbar spine strain with scoliosis, effective June 25, 2011, the date of his service separation.  Because the initial disability rating assigned is not the maximum rating available for this disability, the claim remains in appellate status, and the Board has re-characterized the issue as shown on the title page.  See AB v. Brown, 6 Vet. App. 35 (1993); see also Fenderson v. West, 12 Vet. App. 119 (1999).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board's review of the record reveals that further development on these issues is warranted.

As an initial matter, additional evidence, to include VA radiology reports of the brain and spine dated in August 2013 and a VA PTSD examination report dated in December 2013 discussing TBI residuals, was added to the record since the August 2013 supplemental statement of the case (SSOC) was issued for these matters and before the case was transferred to the Board in March 2014.  The Board is cognizant that the AOJ issued a SSOC for these matters on appeal in December 2013.  However, review of the December 2013 SSOC clearly shows that this new evidence pertinent to the claims on appeal was not considered or discussed by the AOJ.  In fact, the AOJ specifically indicated that no new evidence had been provided for consideration since the August 2013 SSOC.  As the additional evidence is relevant to the matters on appeal the AOJ must review the additional evidence received and issue an SSOC.  38 C.F.R. §§ 19.31, 19.37 (2014).  The Board notes that since part of this evidence was not submitted by the Veteran nor was any of the evidence referred to the Board under 19.37(b), there is no basis for a waiver of RO consideration.  See 38 C.F.R. § 20.1304 (2014).

The record shows that the Veteran last underwent VA examinations in connection with his initial rating claims for thoracolumbar spine strain with scoliosis, respiratory obstruction, and status post-concussion in March 2011 with a clarification addendum respiratory opinion in May 2013.  In his June 2013 substantive appeal, the Veteran clearly asserted that his service-connected disabilities were worse, causing increased impairment of function.  Additional evidence added with the record also showed additional symptomology of the service-connected disabilities, including lumbar spine disc bulging and complaints of neurological symptoms in extremities, abnormal pulmonary function test (PFT) findings, and mild neurocognitive disorder due to TBI.  In a February 2014 statement as well as a May 2014 Informal Hearing Presentation, the Veteran's representative also asserted that the Veteran's service-connected spine, brain, and respiratory disabilities had worsened since his March 2011 VA examinations and requested additional examinations to fully evaluate those conditions.  

In Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993), the United States Court of Appeals for Veterans Claims found that, when a veteran claims that his condition is worse than when originally rated, and the available evidence is too old for an adequate evaluation of the veteran's current condition, VA's duty to assist includes providing a new examination.  While a new examination is not required simply because of the time that has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95 (April 7, 1995).  As the Veteran has asserted that his conditions have worsened, the Board finds that additional examinations are warranted to determine the current nature and severity of the Veteran's service-connected thoracolumbar spine strain with scoliosis, respiratory obstruction, and status post-concussion residuals.
Finally, the record reflects that the Veteran receives VA treatment, but the most recent treatment notes are dated in June 2013 with two radiology reports dated in August 2013.  An April 2013 summary of PFT testing was included in VA treatment records but did not include the full report of test results.  Thus all VA treatment notes dated from June 2013 forward should be added to the claims file as well as a copy of the aforementioned April 2013 PFT results.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all VA treatment records for the Veteran dated from June 2013 to the present, to include a copy of April 2013 PFT results.  All attempts to obtain these records must be documented in the claims file.

2.  Thereafter, the AOJ must schedule the Veteran for an appropriate examination to determine the current severity of his service-connected thoracolumbar spine strain with scoliosis.  The entire record, to include a copy of this remand, must be made available to, and reviewed by, the examiner.  All indicated tests and studies must be accomplished.  The examiner should discuss all symptoms related to the Veteran's spine disability in accordance with VA rating criteria.

A complete rationale for all opinions must be provided.

3.  The AOJ must also schedule the Veteran for an appropriate examination to determine the current severity of his service-connected respiratory obstruction.  The entire record, to include a copy of this remand, must be made available to, and reviewed by, the examiner.  All indicated tests and studies must be accomplished, including a PFT and the disability symptoms discussed in accordance with VA rating criteria.

A complete rationale for all opinions must be provided.

4.  The AOJ must schedule the Veteran for an appropriate examination to determine the current severity of his service-connected status post-concussion, claimed as TBI.  The entire record, to include a copy of this remand, must be made available to, and reviewed by, the examiner.  All indicated tests and studies must be accomplished.  The examiner should discuss all symptoms related to the Veteran's disability in accordance with VA rating criteria. The examiner should also acknowledge and discuss findings in the March 2013 VA TBI Level II Evaluation contained in the VA treatment records as well as the findings and recommendations in the December 2013 VA PTSD examination report.

A complete rationale for all opinions must be provided.

5.  The AOJ must notify the Veteran that it is his responsibility to report for any scheduled examination, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  

6.  Finally, the AOJ must readjudicate the Veteran's claims on appeal, taking into consideration all relevant evidence associated with the evidence of record since the August 2013 SSOC.  If any benefit remains denied, a SSOC must be provided to the Veteran and his representative.  After he has had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

